Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments
The applicant states that no reference discloses or suggests a neural network device that uses a TOA.  

The remarks are entered and the rejection is withdrawn.
A new reference is found. A new rejection is made herein.
Claims 1 and 31 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by International Patent Pub. No.: W0 199642020A1 to Sanderford et al. 
    PNG
    media_image1.png
    836
    856
    media_image1.png
    Greyscale

Sanderford et al. discloses “[a] method performed by one or more computing systems for generating a machine learning system to generate guidance information based on locations of objects, the method comprising:  (see claims 1-19 and pages 5-11 and FIG. 4-5 where the absolute reference position is determined from a TOA provided to the neural network node)
accessing training data that includes a plurality of training time-of-arrival (“TOA”)  (see page 10 and claims 1-19 and FIG. 5 where a toa and rtoa are provided to the neural network node)
information for looks and guidance information for the looks, the guidance information being based on a training collection of object locations, the TOAs of a look representing, for each object location of a training collection of object locations, times between signals transmitted by transmitters and return signals received by receivers wherein the return signals represent signals reflected from an object at the object location; and  (see claims 1-19 and page 10 and page 5-14)
training a machine learning system using the training data wherein the machine  (see page 14, lines 1-36)
learning system inputs TOA information and outputs guidance information.  (see claims 1-19 and page 10 and 5-14)


    PNG
    media_image2.png
    438
    1067
    media_image2.png
    Greyscale
Hedari teaches “…a machine learning system to generate guidance information based on locations of objects, the method comprising: accessing training data that includes a plurality of training time-of-arrival (“TOA”)…training a machine learning system using the training data wherein the machine learning system inputs TOA information and outputs guidance information”.  (see abstract and page 3598-3600 and page 3603-4 and FIG. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Hedari with the disclosure of Dijkshoorm since Hedari teaches a neural network architecture can be used for time of arrival and using the TOA of the DP of the received signal of the transmitter and the signal and a distance. A neural network can determine when a signal is blocked or not reliable and exclude that signal.  The first approach uses statistics of channel propagation parameters to establish a binary hypothesis test and the second approach utilizes an application of neural networks to analyze the pattern of occurrence of UDP conditions. Pattern classification characteristics of the neural networks enable us to train the network with previously collected data and then used the trained network to identify the UDP condition when an unknown channel is presented. See abstract and page 3600-7. 
The applicant states that Mertz does not disclose a time of arrival. This is false. It clearly discloses a time of arrival of the next message from the receiver.  (See page 2-11, first column where the message CDM time of arrival is recorded as monte carlo training data to predict the time of arrival of the next CDM message in section 2.2). 
This is not patentable and determining a time of arrival from a transmitter in time is very well known in the art. Hedari teaches a neural network architecture can be used for time of arrival and using the TOA of the DP of the received signal of the transmitter and the signal and a distance. A neural network can determine when a signal is blocked or not reliable and exclude that signal.  The first approach uses statistics of channel propagation parameters to establish a binary hypothesis test and the second approach utilizes an application of neural networks to analyze the pattern of occurrence of UDP conditions. Pattern classification characteristics of the neural networks enable us to train the network with previously collected data and then used the trained network to identify the UDP condition when an unknown channel is presented. See abstract and page 3600-7. 

Using a time of arrival of a message to determine a navigational hint is also known in the art. 
    PNG
    media_image2.png
    438
    1067
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 31 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by International Patent Pub. No.: W0 199642020A1 to Sanderford et al. 
    PNG
    media_image1.png
    836
    856
    media_image1.png
    Greyscale

Sanderford et al. discloses “[a] method performed by one or more computing systems for generating a machine learning system to generate guidance information based on locations of objects, the method comprising:  (see claims 1-19 and pages 5-11 and FIG. 4-5 where the absolute reference position is determined from a TOA provided to the neural network node)
accessing training data that includes a plurality of training time-of-arrival (“TOA”)  (see page 10 and claims 1-19 and FIG. 5 where a toa and rtoa are provided to the neural network node)
information for looks and guidance information for the looks, the guidance information being based on a training collection of object locations, the TOAs of a look representing, for each object location of a training collection of object locations, times between signals transmitted by transmitters and return signals received by receivers wherein the return signals represent signals reflected from an object at the object location; and  (see claims 1-19 and page 10 and page 5-14)
training a machine learning system using the training data wherein the machine  (see page 14, lines 1-36)
learning system inputs TOA information and outputs guidance information.  (see claims 1-19 and page 10 and 5-14)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of NPL, Heidari, Mohammad, UDP identification and error mitigation in TOA based indoor localization system using neural network architecture, IEEE, IEEE TRANSACTIONS ON WIRELESS COMMUNICATIONS, VOL. 8, NO. 7, JULY 2009 (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=5165323&tag=1) (hereinafter “Heidari”).

Dijkshoorm discloses “…1. A method performed by one or more computing systems for generating a machine learning system to generate guidance information based on locations of objects, the method comprising: (see section 2.4 and page 8 where the robot pose is stored relative to the global coordinate frame and the pose point has a velocity for each pose point; see page 17-20 where the coordinate system is then converted to a projective transformation) (see page 13-16) ;  
    PNG
    media_image3.png
    415
    608
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    439
    1164
    media_image4.png
    Greyscale

Dijkshoorm is silent but Mertz teaches “accessing training data that includes a plurality of training time-of-arrival (“TOA”)  (See page 2-11, first column where the message CDM time of arrival is recorded as monte carlo training data to predict the time of arrival of the next CDM message in section 2.2) 
information for looks and guidance information for the looks, the guidance information being based on a training collection of object locations, (See page 1-4 where the message CDM time of arrival is recorded as training data to predict the time of arrival of the next CDM message)   the TOAs of a look representing, for each object location of a training collection of object locations, times between signals transmitted by transmitters and return signals received by receivers wherein the return signals represent signals reflected from an object at the object location; and
training a machine learning system using the training data wherein the machine
learning system inputs TOA information and outputs guidance information. (See page 1-11 where the message CDM time of arrival is recorded as training data to predict the time of arrival of the next CDM message and then in section 2.2 then a probability model is construction for an orbit and a collision probability where using the time of arrival then the one element can be provided as a target element and the chasing element then based on the time of arrival signals and the CDM messages then the trajectory of the threat can be predicted using a monte carlo model using existing CDM and future CDMS and an alert can be provided and it can be visualized; see algorithm 5-7); 
    PNG
    media_image5.png
    428
    545
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    756
    643
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    306
    549
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 

    PNG
    media_image2.png
    438
    1067
    media_image2.png
    Greyscale
Hedari teaches “…a machine learning system to generate guidance information based on locations of objects, the method comprising: accessing training data that includes a plurality of training time-of-arrival (“TOA”)…training a machine learning system using the training data wherein the machine learning system inputs TOA information and outputs guidance information”.  (see abstract and page 3598-3600 and page 3603-4 and FIG. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Hedari with the disclosure of Dijkshoorm since Hedari teaches a neural network architecture can be used for time of arrival and using the TOA of the DP of the received signal of the transmitter and the signal and a distance. A neural network can determine when a signal is blocked or not reliable and exclude that signal.  The first approach uses statistics of channel propagation parameters to establish a binary hypothesis test and the second approach utilizes an application of neural networks to analyze the pattern of occurrence of UDP conditions. Pattern classification characteristics of the neural networks enable us to train the network with previously collected data and then used the trained network to identify the UDP condition when an unknown channel is presented. See abstract and page 3600-7. 
Dijkshoorm is silent but Mertz teaches “2. The method of claim 1 wherein the training TOA information represents the TOAs of a look and the guidance information is a collection of object locations for each look. (See page 1-11 where the message CDM time of arrival is recorded as training data to predict the time of arrival of the next CDM message and then in section 2.2 then a probability model is construction for an orbit and a collision probability where using the time of arrival then the one element can be provided as a target element and the chasing element then based on the time of arrival signals and the CDM messages then the trajectory of the threat can be predicted using a MONTE CARLO or algorithm 5-7 LSTM model using existing CDM and future CDMS and an alert can be provided and it can be visualized) ;
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Dijkshoorm is silent but Mertz teaches “3. The method of claim 1 wherein the training TOA information represents a training collection of object locations corresponding to TOAs of a look and the guidance information is a guidance instruction.  (see page 1-11 where for each object a prediction for a collision event in terms of days to a TCA event is provided as red as a time of predicted closest approach in page 1-11) ;
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Dijkshoorm is silent but Mertz teaches “4. The method of claim 1 wherein the training TOA information represents TOAs of a look and the guidance information is a guidance instruction”. (see page 1-11 where for each object a prediction for a collision event in terms of days to a TCA event is provided as red as a time of predicted closest approach in page 2-11; see page 1-11 where the warning is triggered and the trajectory can be altered to avoid a collision in section 1.3);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in further in view of U.S. Patent Application Pub. No.: US 2010/0273504 A1 to Bull et al. that was filed in 2009 and in view of Heidari.

    PNG
    media_image8.png
    1001
    873
    media_image8.png
    Greyscale

The primary reference is silent but Bull teaches “…5. The method of claim 1 wherein object locations in a training collection of object locations represent locations relative to an array of transmitters and receivers”.  (see FIG. 4a where each of the subscribers can include a location update as to where the transmitter and receiver is located and that is matched to a location application that stores the location with the position identifier in blocks 401-407; see paragraph 7-11, 14 where the location of a transmitter and an angle is provided from the signal of interest; see paragraph 54 where the receiver can also be located);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of BULL with the teachings of Dijkshoorm since BULL teaches that a mobile device can provide a location of the mobile device passively in an uplink with the device provides a wireless identification and location and velocity of the mobile device using a RF signal without disrupting the wireless signal.   This can provide an improved longitude, latitude and altitude of the mobile device transmitter and receiver passively without sacrificing network performance.   See claims 1-21 of Bull.  
Claims 6-7 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Heidari.
Dijkshoorm is silent but Mertz teaches “6. The method of claim 1 wherein a guidance system of a platform with transmitters and receivers employs the machine learning system to input TOA information as the platform travels and output guidance information. . ”. (see pages 1-11 where for each object a prediction for a collision event in terms of days to a TCA event is provided as red as a time of predicted closest approach in page 2-4; see page 4 where the warning is triggered and the trajectory can be altered to avoid a collision in section 5 and in FIG. 2 where the CDM messages are collected as the platform is moving for collision avoidance from a target vehicle);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Dijkshoorm is silent but Mertz teaches “7. The method of claim 6 wherein the guidance system determines a guidance instruction for the platform based on the TOA information. ”. (see page 1-11 where for each object a prediction for a collision event in terms of days to a TCA event is provided as red as a time of predicted closest approach in page 2-4; see page 4 where the warning is triggered and the trajectory can be altered to avoid a collision in section 1.3);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Uriot, Thomas, et al., Spacecraft collision avoidance challenge: Design and results of a machine learning competition, Astrodynamics, (https://link.springer.com/content/pdf/10.1007/s42064-021-0101-5.pdf)(June 3, 2020) and in view of Heidari.

The primary reference is silent but Uriot teaches “…8. The method of claim 6 wherein the platform is a component of a robot control system.  (see page 3-4 where the operation center provides a machine learning and monitor of a target with a chaser satellite and a position and a velocity from the CDM data and if an alarm indicates a collision then the flight dynamics will provide a collision avoidance move to stop the risk)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of URIOT with the teachings of Dijkshoorm since URIOT teaches that a CDM messages can be monitored to determine a collision probability and a satellite device can include a collision avoidance procedure to avoid a possible collision.  See pages 1-4.  This can provide a navigation through a dense cloud of space objects to preserve the expensive device.   See pages 1-4. 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Heidari.

Dijkshoorm is silent but Mertz teaches “9. The method of claim 6 wherein the platform is a satellite and the object locations are locations of objects in space. ”. (see page 1-11 where for each object a prediction for a collision event in terms of days to a TCA event is provided as red as a time of predicted closest approach in page 1-11; see page 1-11 where the warning is triggered and the trajectory can be altered to avoid a collision in section 5 with a spacecraft);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”)and in view of Uriot, Thomas, et al., Spacecraft collision avoidance challenge: Design and results of a machine learning competition, Astrodynamics, (https://link.springer.com/content/pdf/10.1007/s42064-021-0101-5.pdf)(June 3, 2020) and in view of Heidari.

The primary reference is silent but Uriot teaches “…10. |The method of claim 6 wherein the platform is an unmanned vehicle”. (see page 3-4 where the operation center provides a machine learning and monitor of a target with a chaser satellite and a position and a velocity from the CDM data and if an alarm indicates a collision then the flight dynamics will provide a collision avoidance move to stop the risk) 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of URIOT with the teachings of Dijkshoorm since URIOT teaches that a CDM messages can be monitored to determine a collision probability and a satellite device can include a collision avoidance procedure to avoid a possible collision.  See pages 1-4.  This can provide a navigation through a dense cloud of space objects to preserve the expensive device.   See pages 1-4. 

    PNG
    media_image9.png
    445
    615
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    481
    550
    media_image10.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Uriot, Thomas, et al., Spacecraft collision avoidance challenge: Design and results of a machine learning competition, Astrodynamics, (https://link.springer.com/content/pdf/10.1007/s42064-021-0101-5.pdf)(June 3, 2020) and in view of Bull and in view of Heidari.

The primary reference is silent but Uriot teaches “…11. The method of claim 1 wherein the training TOA information is calculated during movement of a platform with transmitters and receivers through a volume of objects and object locations of the training collections”  (see FIG. 3 where the spatial density of the objects are tracked in terms of a density with a cross section of larger than 10 cm; and where this is provided as a training data set in FIG. 4 and page 1-5)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of URIOT with the teachings of Dijkshoorm since URIOT teaches that a CDM messages can be monitored to determine a collision probability and a satellite device can include a collision avoidance procedure to avoid a possible collision.  See pages 1-4.  This can provide a navigation through a dense cloud of space objects to preserve the expensive device.   See pages 1-4. 

The primary reference is silent but Bull teaches “…are identified by an actual object location sensor”. (see paragraph 108 where an optical sensor can assist with locating a device) ;
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of BULL with the teachings of Dijkshoorm since BULL teaches that a mobile device can provide a location of the mobile device passively in an uplink with the device provides a wireless identification and location and velocity of the mobile device using a RF signal without disrupting the wireless signal.   This can provide an improved longitude, latitude and altitude of the mobile device transmitter and receiver passively without sacrificing network performance.   See claims 1-21 of Bull.  

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Uriot, Thomas, et al., Spacecraft collision avoidance challenge: Design and results of a machine learning competition, Astrodynamics, (https://link.springer.com/content/pdf/10.1007/s42064-021-0101-5.pdf)(June 3, 2020) and in view of Bull and in view of Hsu, Jeremy, Fishing for Space Junk, IEEE Spectrum ( Volume: 55, Issue: 6, June 2018) and in view of Heidari.

The primary reference is silent but HSU teaches “…12. |The method of claim 11 wherein the actual object location sensor is mounted on the platform”.  (See page 7-9 where the device has an onboard LIDAR device);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of HSU with the teachings of Dijkshoorm since HSU teaches that a spacecraft can include 1. 2 cameras and 3. A LIDAR sensor. Using these sensors the craft can recover space objects to preserve and protect other crafts via a harpoon device.   See pages 1-4. 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Uriot, Thomas, et al., Spacecraft collision avoidance challenge: Design and results of a machine learning competition, Astrodynamics, (https://link.springer.com/content/pdf/10.1007/s42064-021-0101-5.pdf)(June 3, 2020) and in view of Bull and in view of Heidair.

The primary reference is silent but Uriot teaches “…13. | The method of claim 11 wherein the actual object location sensor is external to the platform. ”. (see page 3-4 where the operation center provides a machine learning and monitor of a target with a chaser satellite and a position and a velocity from the CDM data and if an alarm indicates a collision then the flight dynamics will provide a collision avoidance move to stop the risk)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of URIOT with the teachings of Dijkshoorm since URIOT teaches that a CDM messages can be monitored to determine a collision probability and a satellite device can include a collision avoidance procedure to avoid a possible collision.  See pages 1-4.  This can provide a navigation through a dense cloud of space objects to preserve the expensive device.   See pages 1-4. 

Claims 14-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Heidari.
Dijkshoorm is silent but Mertz teaches “14. The method of claim 1 further comprising generating TOA information by simulating time-of-arrivals for training collections of object locations”. (See FIG. 2 and page 1-11 where the messages are determined and then trained then then the last two are predicted);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Dijkshoorm is silent but Mertz teaches “15. The method of claim 1 wherein the machine learning system is based on reinforcement learning. (see page 1-11 where deep learning using a monte carlo network is used to determine the trajectory and the threats based on the messages);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Dijkshoorm is silent but Mertz teaches “16. |The method of claim 1 wherein the machine learning system is based on supervised learning.  (see page 1-11, section 2.2 where deep learning using a monte carlo network is used to determine the trajectory and the threats based on the messages);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Claims 31-34 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Hedari. 
Dijkshoorm discloses “…31. One or more computing systems to guide movement of a platform, the one or more computing systems comprising:
one or more computer-readable storage mediums for storing computer-executable
instructions for controlling the one or more computing systems to, for each of (see section 2.4 and page 8 where the robot pose is stored relative to the global coordinate frame and the pose point has a velocity for each pose point; see page 17-20 where the coordinate system is then converted to a projective transformation) (see page 13-16) ; 
Dijkshoorm is silent but Mertz teaches “a plurality of intervals:
receive time-of-arrival (“TOA”) information derived from TOAs determined based on times between signals transmitted by transmitters and return signals received by receivers; and (See page 1-11, first column where the message CDM time of arrival is recorded as training data to predict the time of arrival of the next CDM message) 

generate guidance information by applying a machine learning system that inputs TOA information and outputs guidance information, the machine learning system being trained using training data that includes TOA information and guidance information; and (See page 1-11,  where the message CDM time of arrival is recorded as training data to predict the time of arrival of the next CDM message)   
one or more processors for executing the computer-executable instructions stored in
the one or more computer-readable storage mediums. (See page 1-11 where the message CDM time of arrival is recorded as training data to predict the time of arrival of the next CDM message and then in section 1.2 then a probability model is construction for an orbit and a collision probability where using the time of arrival then the one element can be provided as a target element and the chasing element then based on the time of arrival signals and the CDM messages then the trajectory of the threat can be predicted using a Bayesian LSTM model using existing CDM and future CDMS and an alert can be provided and it can be visualized);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 

    PNG
    media_image2.png
    438
    1067
    media_image2.png
    Greyscale
Hedari teaches “…a machine learning system to generate guidance information based on locations of objects, the method comprising: accessing training data that includes a plurality of training time-of-arrival (“TOA”)…training a machine learning system using the training data wherein the machine learning system inputs TOA information and outputs guidance information”.  (see abstract and page 3598-3600 and page 3603-4 and FIG. 4)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Hedari with the disclosure of Dijkshoorm since Hedari teaches a neural network architecture can be used for time of arrival and using the TOA of the DP of the received signal of the transmitter and the signal and a distance. A neural network can determine when a signal is blocked or not reliable and exclude that signal.  The first approach uses statistics of channel propagation parameters to establish a binary hypothesis test and the second approach utilizes an application of neural networks to analyze the pattern of occurrence of UDP conditions. Pattern classification characteristics of the neural networks enable us to train the network with previously collected data and then used the trained network to identify the UDP condition when an unknown channel is presented. See abstract and page 3600-7. 

Dijkshoorm is silent but Mertz teaches “32. |The one or more computing systems of claim 31 wherein the TOA information is the TOAs of a look and the guidance information is a collection of object locations for each look. (See page 1-11 where the message CDM time of arrival is recorded as training data to predict the time of arrival of the next CDM message and then in section 1.2 then a probability model is construction for an orbit and a collision probability where using the time of arrival then the one element can be provided as a target element and the chasing element then based on the time of arrival signals and the CDM messages then the trajectory of the threat can be predicted using a Monte carlo LSTM model using existing CDM and future CDMS and an alert can be provided and it can be visualized) 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Dijkshoorm is silent but Mertz teaches “33. |The one or more computing systems of claim 31 wherein the TOA information is a collection of object locations corresponding to TOAs of a look and the guidance information is a guidance instruction. .  (see page 1-11 where for each object a prediction for a collision event in terms of days to a TCA event is provided as red as a time of predicted closest approach in page 2-4)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 

Dijkshoorm is silent but Mertz teaches “34. |The one or more computing systems of claim 31 wherein the TOA information is TOAs of a look and the guidance information is a guidance instruction. ”. (see page 1-11 where for each object a prediction for a collision event in terms of days to a TCA event is provided as red as a time of predicted closest approach in page 2-4; see page 4 where the warning is triggered and the trajectory can be altered to avoid a collision in section 5);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Claim 35 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”)and in view of Uriot, Thomas, et al., Spacecraft collision avoidance challenge: Design and results of a machine learning competition, Astrodynamics, (https://link.springer.com/content/pdf/10.1007/s42064-021-0101-5.pdf)(June 3, 2020) and in view of Heidari.

Dijkshoorm is silent but Mertz teaches “35. |The one or more computing systems of claim 31 wherein the machine learning system includes a first machine learning system that inputs TOAs of a look and outputs a
collection of object locations (See page 1-11,  where the message CDM time of arrival is recorded as training data to predict the time of arrival of the next CDM message and then in section 1.2 then a probability model is construction for an orbit and a collision probability where using the time of arrival then the one element can be provided as a target element and the chasing element then based on the time of arrival signals and the CDM messages then the trajectory of the threat can be predicted using a monte carlo LSTM model using existing CDM and future CDMS and an alert can be provided and it can be visualized)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
The primary reference is silent but Uriot teaches “…and a second machine learning system that inputs a collection of object locations and output a guidance instruction. ”  (see FIG. 3 where the spatial density of the objects are tracked in terms of a density with a cross section of larger than 10 cm; and where this is provided as a training data set in FIG. 4 and page 1-5)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of URIOT with the teachings of Dijkshoorm since URIOT teaches that a CDM messages can be monitored to determine a collision probability and a satellite device can include a collision avoidance procedure to avoid a possible collision.  See pages 1-4.  This can provide a navigation through a dense cloud of space objects to preserve the expensive device.   See pages 1-4. 

Claim 36 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Uriot, Thomas, et al., Spacecraft collision avoidance challenge: Design and results of a machine learning competition, Astrodynamics, (https://link.springer.com/content/pdf/10.1007/s42064-021-0101-5.pdf)(June 3, 2020) and in view of Heidari.

The primary reference is silent but Uriot teaches “…36. The one or more computing systems of claim 31 wherein the platform is a component of a robot control system. (see page 3-4 where the operation center provides a machine learning and monitor of a target with a chaser satellite and a position and a velocity from the CDM data and if an alarm indicates a collision then the flight dynamics will provide a collision avoidance move to stop the risk);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of URIOT with the teachings of Dijkshoorm since URIOT teaches that a CDM messages can be monitored to determine a collision probability and a satellite device can include a collision avoidance procedure to avoid a possible collision.  See pages 1-4.  This can provide a navigation through a dense cloud of space objects to preserve the expensive device.   See pages 1-4. 

Claims 37 and 39 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Heidari.

Dijkshoorm is silent but Mertz teaches “37. |The one or more computing systems of claim 31 wherein the platform is a satellite and the object locations are locations of objects in space. . ”. (see page 1-11 where for each object a prediction for a collision event in terms of days to a TCA event is provided as red as a time of predicted closest approach in page 2-4; see page 4 where the warning is triggered and the trajectory can be altered to avoid a collision in section 5 with a spacecraft)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Claim 38 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Dikshroom, Nick, Simultaneous localization and mapping with the AR.Drone, University of Amsterdam, Master Thesis, (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.452.2358&rep=rep1&type=pdf) (July 14, 2012) and in view of Merz et al. Current Collision Avoidance Service by ESA Space Debris Office’s algorithm of 2017, Proc. 7th European Conference on Space Debris, Darmstadt, Germany, 18–21 April 2017, published by the ESA Space Debris Office
Ed. T. Flohrer & F. Schmitz, (http://spacedebris2017.sdo.esoc.esa.int, June 2017) (hereinafter “Mertz”) and in view of Uriot, Thomas, et al., Spacecraft collision avoidance challenge: Design and results of a machine learning competition, Astrodynamics, (https://link.springer.com/content/pdf/10.1007/s42064-021-0101-5.pdf)(June 3, 2020) and in view of Heidari.

The primary reference is silent but Uriot teaches “…38. The one or more computing systems of claim 31 wherein the platform is an unmanned vehicle. ”. (see page 3-4 where the operation center provides a machine learning and monitor of a target with a chaser satellite and a position and a velocity from the CDM data and if an alarm indicates a collision then the flight dynamics will provide a collision avoidance move to stop the risk)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of URIOT with the teachings of Dijkshoorm since URIOT teaches that a CDM messages can be monitored to determine a collision probability and a satellite device can include a collision avoidance procedure to avoid a possible collision.  See pages 1-4.  This can provide a navigation through a dense cloud of space objects to preserve the expensive device.   See pages 1-4. 

Dijkshoorm is silent but Mertz teaches “39. The one or more computing systems of claim 31 wherein the instructions further guide the platform based on the guidance information. ”. (see page 1-11 where for each object a prediction for a collision event in terms of days to a TCA event is provided as red as a time of predicted closest approach in page 2-4; see page 4 where the warning is triggered and the trajectory can be altered to avoid a collision in section 5);
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Mertz with the teachings of Dijkshoorm since Mertz teaches that a ground control station or drone UAV can 1. Remotely monitor the “conjunction data messages data” or CDM messages over time in FIG. 2 and then using 2. A monte carlo machine learning neural network in algorithms 5-7 can predict “hypothetical” CDM messages in the future.  This is creating using a time of arrival of the next CDM message.   More specifically, they train a special kind of recurrent neural network, a long short-term memory (LSTM network to predict the features and time of arrival of the next CDM given all previous CDMs in an evolving conjunction event. Then in figure 1-4 using the neural network model and library a time to closet approach TCA can be interpolated from the target vehicle to the chasing vehicle. This can be used to forecast a possible avoidance or a collision event and then steps can be taken in advance to avoid a collision using a navigation procedure where an orbit is changed.   The drones can be controlled to perform a collision avoidance days in advance based on neural network future data that has not even occurred yet and is for increased safety.  See pages 1-11. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668